As filed with the Securities and Exchange Commission on April 20, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SOFIA REAL ESTATE GROUP, INC. (Exact name of registrant as specified in its charter) NEVADA 26-4054069 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 6011 El Parque Avenue Las Vegas, NV 89146 Phone: +1 (877) 507-6342 Fax: +1 (702) 973-0200 (Address and telephone number of principal executive offices) Felix Danciu President 6011 El Parque Avenue Las Vegas, NV 89146 Phone: +1 (877) 507-6342 Fax: +1 (702) 973-0200 (Name, address and telephone numbers of agent for service) COPIES OF ALL COMMUNICATIONS TO: The O’Neal Law Firm, P.C. 6626 East Raftriver Street Mesa, Arizona 85215 Phone: +1 (480) 812-5041 Fax: +1 (888) 353-8842 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933. x If this Form is filed to register additional securities for an Offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If this Form is a post effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered (1) Amount to be Registered Proposed Maximum Offering Price Per Unit (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock 436,700 shares $0.05 per share An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(c) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 Subject to Completion Prospectus Sofia Real Estate Group, Inc. A Nevada Corporation 436,700 Shares of Common Stock This prospectus relates to 436,700 shares of common stock of Sofia Real Estate Group, Inc., a Nevada corporation, which may be resold by selling stockholders named in this prospectus. We have been advised by the selling stockholders that they may offer to sell all or a portion of their shares of common stock being offered in this prospectus from time to time. The selling stockholders will sell their shares of our common stock at a price of $0.05 per share until shares of our common stock are quoted on the OTC Bulletin Board, or listed for trading or quoted on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. We will not receive any proceeds from the resale of shares of common stock by the selling stockholders. We will pay for all of the expenses related to this offering. Our business is subject to many risks and an investment in our common stock will also involve a high degree of risk. You should invest in our common stock only if you can afford to lose your entire investment. You should carefully consider the various Risk Factors described beginning on page 6before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell or offer these securities until this registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus is , 2010. 3 TABLE OF CONTENTS PART 1 - Information Required in Prospectus Page No. Front of Registration Statement and Outside Front Cover Page of Prospectus 1 Prospectus Cover Page 1 Prospectus Summary and Risk Factors 5 The Company 5 Number of Shares Being Offered 5 Number of Shares Outstanding 5 Use of Proceeds 5 Summary of Financial Information 5 Risk Factors 6 Forward Looking Statements 10 Securities and Exchange Commission’s Public Reference 11 The Offering 11 Use of Proceeds 11 Determination of Offering Price 11 Dilution 11 Selling Security Holders 11 Plan of Distribution 13 Transfer Agent and Registrar 15 Legal Proceedings 15 Description of Securities to be Registered 15 Interest of Named Experts and Counsel 15 Directors, Executive Officers, Promoters and Control Persons 15 Security Ownership of Certain Beneficial Owners and Management 17 Common Stock 17 Disclosure of Commission Position of Indemnification for Security Liabilities 17 Organization within Last Five Years 18 Description of Business 18 Incorporation of Certain Information by Reference 26 Plan of Operation 26 Description of Property 28 Certain Relationships and Related Transactions 28 Market for Common Equity and Related Stockholder Matters 28 Executive Compensation 29 Executive Officer Compensation Table 29 Director Compensation Table 30 Financial Statements 30 Changes In and Disagreements with Accountants on Accounting and Financial Disclosures 30 Dealer Prospectus Delivery Obligation 31 PART II - Information Not Required in Prospectus Indemnification of Directors and Officers 31 Other Expenses of Issuance and Distribution 32 Recent Sales of Unregistered Securities 33 Exhibits 33 Undertakings 34 Signatures 35 4 PROSPECTUS SUMMARY AND RISK FACTORS THE COMPANY Sofia Real Estate Group, Inc. (“SREG”) was formed in the State of Nevada on October 16, 2008 with the goal to become a leading real estate development company. We plan to develop, realize and manage real estate projects with a focus on residential, office and commercial buildings in the Central and Eastern European real estate market. SREG will act as a holistic real estate project manager, which means that we will manage and control the entire process from project development to realization, including financing, engineering and construction, up to the ongoing administration and maintenance of the wholly-owned real estate projects. Additionally, we plan to offer real estate project management services to joint-venture partners and/or third-party clients who wish to profit from our knowledge and expertise in the field of real estate project development. Our principal executive office is located at 6011 El Parque Avenue, Las Vegas, NV 89146. Our telephone number is (877) 507-6342. Management, or affiliates thereof, will not purchase shares in this offering. NUMBER OF SHARES BEING OFFERED This prospectus covers the resale by the selling stockholders named in this prospectus of up to 436,700 shares of our common stock. The offered shares were acquired by the selling stockholders in a private transaction, which is exempt from the registration requirements of the Securities Act of 1933. The selling stockholders will sell their shares of our common stock at a maximum of $0.05 per share until our common stock is quoted on the OTC Bulletin Board, or listed for trading or quotation on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. Please see the Plan of Distribution section at page 13 of this prospectus for a detailed explanation of how the common shares may be sold. NUMBER OF SHARES OUTSTANDING There were 3,865,400 shares of our common stock issued and outstanding at April 1, 2010. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares of our common stock being offered for sale by the selling stockholders. We will incur all costs associated with this registration statement and prospectus. SUMMARY OF FINANCIAL INFORMATION The summarized consolidated financial data presented below is derived from and should be read in conjunction with our audited financial statements from October 16, 2008 (date of inception) through December 31, 2009,including the notes to those financial statements which are included elsewhere in this prospectus along with the section entitled “Plan of Operation” beginning on page 26of this prospectus. As of December 31, 2009 (Audited) As of December 31, 2008 (Audited) Balance Sheet Current and Other Assets $
